In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
Nos. 18-1866 & 18-1889
IN THE MATTER OF:
       STEVEN ROBERT LISSE,
                                                                 Debtor.
APPEALS OF:
       WENDY ALISON NORA
                     ____________________

         Appeals from the United States District Court for the
                    Western District of Wisconsin.
          No. 16-cv-617-wmc — William M. Conley, Judge.
                     ____________________

     ARGUED JANUARY 14, 2019 — DECIDED APRIL 1, 2019
                ____________________

    Before WOOD, Chief Judge, and BRENNAN and ST. EVE, Cir-
cuit Judges.
   BRENNAN, Circuit Judge. Attorney Wendy Alison Nora ap-
peals a decision requiring her and her client to pay damages
and costs related to this bankruptcy litigation, as well as an
order suspending her from the practice of law in the Western
District of Wisconsin. These appeals, unfortunately, are not
Nora’s first encounter with attorney discipline. See, e.g., In re
2                                             Nos. 18-1866 & 18-1889

Disciplinary Action against Nora, 450 N.W.2d 328 (Minn. 1990);
In re Disciplinary Proceedings against Nora, 495 N.W.2d 99 (Wis.
1993); In re Rinaldi, 778 F.3d 672 (7th Cir. 2015); In re Nora, 778
F.3d 662 (7th Cir. 2015); In re Disciplinary Proceedings against
Nora, 909 N.W.2d 155 (Wis. 2018). While we hope this will be
her last such encounter, her serial dilatory, vexatious, and un-
professional litigation practices lead us to aﬃrm the district
court’s orders. In addition, Nora’s frivolous motion practice
and legal arguments in these appeals lead us to lift the sus-
pension of our previous monetary sanction against Nora.
                       I. Background
   Proceedings in multiple venues are relevant to these ap-
peals, including each level of the Wisconsin state court sys-
tem, two Chapter 13 petitions in federal bankruptcy court,
and two bankruptcy appeals in the district court. Because the
procedural history is pertinent to resolving Nora’s appeals,
we detail it below.
        A. Wisconsin Foreclosure Action
    Steven and Sondra Lisse refinanced their home in 2006,
taking out a new mortgage and signing a corresponding note.
The Lisses fell behind on their payments, and an entity con-
trolled by HSBC Bank USA, N.A. filed a foreclosure action in
Dane County Circuit Court in 2010.1
   Four years later, HSBC moved for summary judgment. In
response, the Lisses asked the court for additional discovery
that they hoped would demonstrate HSBC could not enforce

    1 The prolix name of the entity is HSBC Bank USA, National Associa-
tion for the Benefit of Ace Securities Corp. Home Equity Loan Trust, Series
2006-NC3, Asset Backed Pass-Through Certificates. For simplicity, this
opinion refers to appellee as HSBC.
Nos. 18-1866 & 18-1889                                                      3

its note. The court denied the Lisses’ request and awarded
HSBC summary judgment on its foreclosure claim. The Wis-
consin Court of Appeals aﬃrmed that decision. HSBC Bank
USA v. Lisse, 877 N.W.2d 650 (Wis. Ct. App. Feb. 4, 2016) (un-
published table decision).
        B. Chapter 13 Bankruptcy Petitions
   Approximately six weeks after the Wisconsin Court of Ap-
peals’ aﬃrmance, Steven Lisse (by attorney Nora) filed a
Chapter 13 bankruptcy petition in the Western District of Wis-
consin. As a result, the Wisconsin Supreme Court extended
the Lisses’ deadline to petition for review of the foreclosure
judgment. Order, HSBC Bank USA v. Lisse, No. 2015AP273
(Wis. Apr. 7, 2016).2 The practical eﬀect was to postpone
HSBC’s foreclosure on the Lisses’ home as long as bankruptcy
proceedings remained pending in federal court.
     Nora submitted a Chapter 13 plan for Steven Lisse that
proposed the Lisses would make their monthly mortgage
payments to Nora’s trust account while the bankruptcy court
conducted an adversary proceeding to identify the entity en-
titled to the money. HSBC objected, noting it already litigated
its claim to judgment in the Wisconsin courts.




    2 Nora acknowledged the purpose of Steven Lisse’s bankruptcy peti-
tion was to extend the Lisses’ deadline to appeal in state court: “Mr. Lisse’s
emergency Petition was necessary to preserve his right to file a Petition
for Review to the Wisconsin Supreme Court from the decision of the Wis-
consin Court of Appeals entered on March 8, 2016 which denied his Mo-
tion for Reconsideration.” Motion for Extension of Time to File Schedules
at ¶5, In re Steven Robert Lisse, No. 3:16-109235-cjf (Bankr. W.D. Wis. Apr.
3, 2016), ECF No. 9.
4                                      Nos. 18-1866 & 18-1889

    After the bankruptcy court held a confirmation hearing, it
rejected Nora’s proposed plan and sua sponte dismissed the
case without leave to amend. The bankruptcy court con-
cluded, “[T]his clearly is an opportunity or this plan shows all
the earmarks of being an eﬀort to continue a fight, which
could be made and was made in the state foreclosure action,
in the Bankruptcy Court.” Transcript of Final Hearing on
Chapter 13 Plan at 51–52, In re Steven Robert Lisse, No. 3:16-
10935 (Bankr. W.D. Wis. July 18, 2016), ECF No. 84. The bank-
ruptcy judge found the plan improper, citing In re Schaitz, 913
F.2d 452 (7th Cir. 1990), “because the purpose for filing the
plan is not to pay the creditor but to thwart paying the credi-
tor.” Id. at 52. Nora filed an appeal to the district court on
behalf of Steven Lisse, challenging HSBC’s standing, arguing
HSBC’s note was a forgery, and accusing HSBC’s counsel of
fraud on the court.
    Five days after the bankruptcy court dismissed Steven
Lisse’s petition, Nora filed a separate Chapter 13 petition on
behalf of his wife, Sondra Lisse. This again extended the
Lisses’ deadline in the Wisconsin Supreme Court. Order,
HSBC Bank USA v. Lisse, No. 2015AP273 (Wis. July 28, 2016).
Nora’s proposed Chapter 13 plan for Sondra Lisse was similar
to the one the bankruptcy court had just rejected in Steven
Lisse’s case. HSBC moved to dismiss the petition for lack of
good faith, arguing Nora filed it with the sole intent to delay
the final disposition of the Wisconsin foreclosure action.
HSBC also sought relief from the automatic stay.
   Nora responded by moving for sanctions, claiming
HSBC’s Rooker-Feldman and preclusion arguments were friv-
olous and accusing HSBC’s counsel of “completely desecrat-
ing the integrity of these proceedings.” Motion for
Nos. 18-1866 & 18-1889                                         5

Noncompliance with Discovery at 10, No. 3:16-12556-cjf
(Bankr. W.D. Wis. Dec. 7, 2016), ECF No. 59. The bankruptcy
court rejected Nora’s sanctions arguments entirely. In re
Sondra Kay Lisse, 567 B.R. 813, 819 (Bankr. W.D. Wis. 2017)
(finding “no basis” to grant the motion). It also lifted the au-
tomatic stay, noting the Wisconsin foreclosure judgment pre-
cluded Nora’s arguments that HSBC’s note was forged.
    After these procedural rulings, Nora filed three appeals to
the district court and moved to voluntarily dismiss Sondra
Lisse’s petition pending resolution of the appeals, which the
district court granted. With both bankruptcy cases dismissed
(although on appeal), the Lisses filed their petition for review
with the Wisconsin Supreme Court—13 months after the Wis-
consin Court of Appeals aﬃrmed the foreclosure judgment.
Petition for Review, HSBC Bank USA v. Lisse, No. 2015AP273
(Wis. Mar. 23, 2017).
       C. Bankruptcy Appeals to the District Court
    Nora began Steven Lisse’s bankruptcy appeal by filing a
document accusing HSBC and its counsel (by name) of federal
crimes, including bankruptcy fraud under 18 U.S.C. § 157.
Next, she asked the district court to order HSBC to “conven-
tionally file” its original note with the clerk of court, as evi-
dence of “criminal misconduct.” Shortly thereafter, Nora
moved to stay the deadline for Steven Lisse’s merits brief,
citing HSBC’s purportedly “ambiguous and contradictory”
record designations. Then, in a motion requesting summary
reversal, Nora again accused HSBC and its counsel of perpe-
trating a fraud on the courts by presenting forged documents.
   Following this initial burst of activity, Steven Lisse’s ap-
peal lay dormant for almost a year. Finally, on August 23,
6                                               Nos. 18-1866 & 18-1889

2017, HSBC requested dismissal for failure to prosecute. This
prompted the district court to set an October 2, 2017 deadline
for Nora’s opening brief on the merits.
    Nora filed a motion to stay the appeal ten days later, citing
the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101,
et seq.,3 and a physician’s recommendation that Nora take a
leave from practicing law. Despite expressing some skepti-
cism as to Nora’s motives—noting her “history of frivolous
and dilatory tactics” and eﬀorts to “drag[ ] out the briefing on
the merits by satellite skirmishes”—the district court granted
a three-month stay. Order, Lisse v. HSBC Bank USA, No.
3:16-00617-wmc (W.D. Wis. Sept. 21, 2017), ECF No. 42. It did,
however, stress that “[n]o further extensions will be granted
to Attorney Nora absent new, extraordinary circumstances.”
Id. Nora later testified that she continued to practice law for
other clients in other matters during the three-month stay.4
   The day after the district court stayed Steven Lisse’s bank-
ruptcy appeal, the Wisconsin Supreme Court denied the
Lisses’ petition to review the foreclosure judgment. HSBC

    3 Nora’s invocation of the ADA is noteworthy, given that she previ-
ously sued a Wisconsin circuit judge in federal court for alleged ADA vi-
olations in depriving her of medical accommodations by not granting her
deadline extensions. Complaint, Nora v. Colas, No. 10-cv-709-bbc (W.D.
Wis. Nov. 15, 2010), ECF No. 1. In its decision suspending Nora’s Wiscon-
sin law license (discussed later in this opinion), the Wisconsin Supreme
Court found that lawsuit “was clearly pursued in an attempt to harass or
maliciously injure” the judge. In re Disciplinary Proceedings against Nora,
909 N.W.2d at 164.
    4   Nora has previously engaged in similar inconsistent behavior. See,
e.g., In re Nora, 417 Fed. App’x 573, 574 (7th Cir. 2011) (“At the same time
that she told the district judge that she was ‘totally disabled’ from litigat-
ing, Nora was actively litigating in the bankruptcy court.”).
Nos. 18-1866 & 18-1889                                                   7

Bank USA v. Lisse, 904 N.W.2d 124 (Wis. Sept. 22, 2017) (un-
published table decision). As a result, in December 2017,
HSBC began moving forward with a foreclosure sale in Dane
County Circuit Court.
    With respect to Sondra Lisse’s appeal, on December 5,
2017, the district court aﬃrmed the bankruptcy court’s rul-
ings. Lisse v. Select Portfolio Serv., Inc., No. 17-cv-206-jdp, 2017
WL 6021316 (W.D. Wis. Dec. 5, 2017). It held that the preclu-
sive eﬀect of the Wisconsin foreclosure judgment defeated
Nora’s challenges to the note’s authenticity and provided
HSBC with standing to object to Sondra Lisse’s proposed
Chapter 13 plan. Id. at *7. Also, the district court concluded
the “appeal, like the bankruptcy litigation, plainly lacks merit
and was wastefully presented.” Id. at *8.5 Nora asked the dis-
trict court to reconsider, but the district court declined. Lisse
v. Select Portfolio Serv., Inc., No. 17-cv-206-jdp, 2018 WL
840157, at *3 (W.D. Wis. Feb. 12, 2018) (finding Nora’s motion
provided “no basis … to reconsider its decision”). Sondra
Lisse did not appeal the district court’s rulings to this court.
    After the stay expired in Steven Lisse’s appeal—and on the
eve of Nora’s deadline to file an opening brief—the Lisses re-
turned to Dane County Circuit Court to file a flurry of mo-
tions seeking to postpone the foreclosure sale.6 The day before

    5
    It denied HSBC’s request for damages and costs under FED. R.
BANKR. P. 8020 because HSBC did not file a separate motion for such relief.
    6 These motions were filed by another attorney. They included a mo-
tion to hold HSBC and its counsel in contempt for “falsely represent[ing]”
the Lisses’ note to be an original and a sanctions motion against HSBC for
“fraud on the court.” The state court denied the Lisses’ motions and con-
firmed the foreclosure sale. The Lisses appealed, and the case remains
pending. HSBC Bank USA v. Lisse, No. 2018AP000557 (Wis. Ct. App.).
8                                      Nos. 18-1866 & 18-1889

her opening brief was due, Nora moved for another stay
pending resolution of her clients’ state-court motions. The
district court denied Nora’s eleventh-hour request, finding
“the debtor’s sole purpose appears to be to delay an inevitable
foreclosure through every legal artifice available both in state
and federal court.” Order, Lisse v. HSBC Bank USA, No.
3:16-cv-00617-wmc (W.D. Wis. Jan. 18, 2018), ECF No. 46.
Characterizing Nora’s litigation maneuvers as “plainly
seek[ing] to continue to postpone [the state-court foreclosure
action] through collateral, tag-team attacks in federal court
brought separately by husband and wife,” the district court
stated it would “no longer be complicit in these transparent
eﬀorts.” Id. at 2. It refused to stay Steven Lisse’s bankruptcy
appeal further.
   The following day, instead of filing an opening brief, Nora
moved to voluntarily dismiss Steven Lisse’s appeal—more
than 16 months after she filed it.
       D. Sanctions in the District Court
    The district court dismissed Steven Lisse’s appeal, but it
did not stop there. Due to her “pattern of sharp practice,” the
district court ordered Nora to show cause “why she should
not be sanctioned for her frivolous, or at best vexatious, ap-
peal.” Order, Lisse v. HSBC Bank USA, No. 3:16-cv-00617-wmc
(W.D. Wis. Jan. 22, 2018), ECF No. 49. A week later, Nora
asked the district court to vacate its show cause order, alleg-
ing that the order violated due process and that the district
court had pre-judged the merits of imposing sanctions. The
district court scheduled an evidentiary hearing before a three-
Nos. 18-1866 & 18-1889                                                  9

judge panel consisting of Chief District Judge Peterson, Dis-
trict Judge Conley, and Chief Bankruptcy Judge Furay.7
   Nora, now represented by her own counsel, filed an an-
swer seeking to “quash” the show cause order, alleging a lack
of notice of the “charges” against her, objecting to Judge
Conley’s participation at the hearing, and challenging the
constitutional authority of Chief Bankruptcy Judge Furay to
participate. The district court provided Nora with a 13-page
“supplemental notice” identifying the bases for the order to
show cause. Nora’s lawyer followed up with a “rejoinder,”
objecting to the lack of separate “counts” and arguing the
court could not conduct its own attorney discipline proceed-
ings.
    The district court held a 90-minute hearing on the show
cause order and issued its opinion on March 20, 2018. It
grouped Nora’s misconduct into three categories: “(1) inap-
propriately pursuing relief in federal court; (2) dilatory litiga-
tion conduct, including numerous, last-minute requests for
lengthy extensions; and (3) filing multiple cases or appeals
then failing to consolidate or join them.” Opinion and Order
at 8, Lisse v. HSBC Bank USA, No. 3:16-cv-00617-wmc (W.D.
Wis. Mar. 20, 2018), ECF No. 88. The court decided, “Nora’s
advocacy has crossed the line of professional conduct too
many times to be tolerated or ignored any longer.” Id. at 11.
The district court fined Nora $2,500 and suspended her from
appearing in new matters in the Western District for six

    7  As the district court noted, it created the three-judge panel “in a
good-faith attempt to bend over backwards to accommodate and assuage
Nora’s concerns about a lack of impartiality.” Opinion and Order at 6 n.3,
Lisse v. HSBC Bank USA, No. 3:16-cv-00617-wmc (W.D. Wis. Mar. 20, 2018),
ECF No. 88.
10                                           Nos. 18-1866 & 18-1889

months, although it stayed those sanctions if and until Nora
submitted another improper filing. Id.
    Meanwhile, HSBC had filed a motion for $3,675 in costs
and attorneys’ fees under both FED. R. BANKR. P. 8020 and 28
U.S.C. § 1927. Classifying the appeal as “frivolous,” the dis-
trict court held Steven Lisse and Nora “jointly and severally
liable for $1,837.50.” Opinion and Order at 4, 8, Lisse v. HSBC
Bank USA, No. 3:16-cv-00617-wmc (W.D. Wis. Mar. 22, 2018),
ECF No. 89. This monetary sanction was in addition to the
suspended fine discussed above.
    About a week later, the Wisconsin Supreme Court issued
a decision in disciplinary proceedings against Nora—for con-
duct not connected with this litigation—revoking her law li-
cense for at least one year. In re Disciplinary Proceedings against
Nora, 909 N.W.2d at 167. On April 13, 2018, pursuant to W.D.
Wis. LR 83.5, the district court suspended Nora from practice
in the Western District until her Wisconsin law license was re-
stored.
         E. Appeals in this Court
   Nora now appeals the district court’s decisions in her in-
dividual capacity.8 Her opening brief was due on July 30,




     8Nora, as an attorney sanctioned for professional misconduct, pos-
sesses standing to appeal the district court’s decisions in her own name.
Martinez v. City of Chicago, 823 F.3d 1050, 1053, 1056 (7th Cir. 2016).
Nos. 18-1866 & 18-1889                                                     11

2018, but on that date, in violation of Circuit Rule 26,9 Nora
instead filed a motion asking for a sixty-day extension. We
pushed the deadline back to September 14, 2018, but when
that date arrived, Nora again filed a noncompliant extension
motion.10 Although we again extended Nora’s deadline to
September 19, 2018, she failed to meet it and filed her opening
brief late.
    Nora also repeatedly filed documents styled as “Requests
for Judicial Notice,” asking this court to take judicial notice of
various documents filed in other cases (aﬃdavits, deposition
transcripts, court orders). After two orders denying Nora’s
requests, on Nora’s third attempt Judge Easterbrook (as mo-
tions judge) published an opinion explaining why the
requests were procedurally improper. In re Appeals of Nora,
905 F.3d 495, 497 (7th Cir. 2018) (“The right place to propose
judicial notice, once a case is in a court of appeals, is in a brief.
… There’s no need to engage in motions practice, require the
attention of additional appellate judges, and defer briefing.”).
    When HSBC submitted its response, Nora moved to strike
portions of its brief and supplemental appendix. Nora argued
HSBC’s citation of documents from the Wisconsin foreclosure
action and Sondra Lisse’s bankruptcy case—some of which

    9 The rule requires, in part, that a motion for a deadline extension
“shall be filed at least seven days before the brief is due, unless it is made
to appear in the motion that the facts which are the basis of the motion did
not exist earlier or were not, or with due diligence could not have been,
known earlier to the movant’s counsel.” 7TH CIR. R. 26 (computing and
extending time).
    10Nora’s second extension motion asked for three additional days,
and before the court could rule on it, she filed a third motion asking for
two more days.
12                                        Nos. 18-1866 & 18-1889

had been filed by Nora as exhibits in Steven Lisse’s bank-
ruptcy appeal—made it “unreasonably diﬃcult, if not impos-
sible,” for her to file a timely reply. Nora also asked this court
to stay the appeal until we ruled on her motions to strike. The
court denied Nora’s motions as “frivolous,” sanctioning her
by docking 2,000 words from the limit for her reply. Although
our order stated—in no uncertain terms—that “no motion for
further time (or additional words) will be entertained,” the
next day Nora filed a motion for reconsideration asking the
court “to restore her full word count limitation … and to al-
low [Nora] suﬃcient time to file her Reply Brief … .” Motion
for Reconsideration of November 20, 2018 Procedural Order
at 11. We denied that motion too.
    After the completion of merits briefing, HSBC moved for
damages and costs under FED. R. APP. P. 38, arguing Nora’s
appeals are frivolous. We ordered Nora to respond to the mo-
tion, and she (not to be outdone) requested sanctions against
HSBC. Finally, failing to heed this court’s earlier directives,
Nora filed yet another request for judicial notice, which this
court denied again.
                         II. Discussion
    Nora appeals two separate rulings by the district court,
although her briefs meld them together. First, Nora chal-
lenges the district court’s March 22, 2018 sanctions order
holding her and Steven Lisse jointly and severally liable to
HSBC for $1,837.50 under FED. R. BANKR. P. 8020 and 28 U.S.C.
§ 1927. Second, Nora appeals the April 13, 2018 order sus-
pending her from practice in the Western District of
Nos. 18-1866 & 18-1889                                                     13

Wisconsin.11 Although Nora purports to identify ten issues on
appeal, each is a variation on the central theme that she
should have been permitted to relitigate the authenticity of
HSBC’s note in federal court. In addition, we must resolve
HSBC’s appellate motion for damages and costs under FED. R.
APP. P. 38.
         A. March 22, 2018 Sanctions Order
    A district court may “award just damages and single or
double costs” if it determines a bankruptcy appeal is frivo-
lous. FED. R. BANKR. P. 8020(a); see also Hill v. Norfolk & Western
Ry. Co., 814 F.2d 1192, 1201 (7th Cir. 1987) (discussing power
to sanction attorneys in addition to parties).12 An appeal is
frivolous “when the result is obvious or when the appellant’s
argument is wholly without merit.” Goyal v. Gas Tech. Inst.,
732 F.3d 821, 823 (7th Cir. 2013) (quoting Spiegel v. Cont’l Ill.
Nat’l Bank, 790 F.2d 638, 650 (7th Cir. 1986)).
    Likewise, a court may hold an attorney personally liable
for “excess costs, expenses, and attorneys’ fees reasonably in-
curred because of” her unreasonable and vexatious litigation
conduct. 28 U.S.C. § 1927. We review a district court’s sanc-
tions order for abuse of discretion. In re Busson-Sokolik, 635

    11The district court’s April 13, 2018 order incorporates its March 20,
2018 disciplinary order, specifying the earlier order will remain in force
should Nora be reinstated to practice in the Western District.
    12 The advisory committee notes to FED. R. BANKR. P. 8020 make clear
that district courts possess the same authority to sanction frivolous bank-
ruptcy appeals that FED. R. APP. P. 38 provides to this court. FED. R. BANKR.
P. 8020 advisory committee’s note to 1997 amendment (“[T]his rule recog-
nizes that the authority to award damages and costs in connection with
frivolous appeals is the same for district courts sitting as appellate courts,
bankruptcy appellate panels, and courts of appeals.”).
14                                        Nos. 18-1866 & 18-1889

F.3d 261, 271 (7th Cir. 2011) (addressing FED. R. BANKR. P.
8020); Bell v. Vacuforce, LLC, 908 F.3d 1075, 1082 (7th Cir. 2018)
(addressing 28 U.S.C. § 1927).
   Under both FED. R. BANKR. P. 8020 and 28 U.S.C. § 1927,
the district court acted well-within its discretion in imposing
a monetary sanction on Nora.
        1. Sanctions were appropriate under FED. R. BANKR. P.
           8020(a) because the bankruptcy appeal was frivolous.
    The bankruptcy court found Nora filed Steven Lisse’s
Chapter 13 bankruptcy petition for the improper purpose of
thwarting the Lisses’ creditors, rather than paying them. That
conclusion was not clearly erroneous. In re Wiese, 552 F.3d 584,
588 (7th Cir. 2009) (a bankruptcy court abuses its discretion
when its decision is premised on an incorrect legal principle
or a clearly erroneous factual finding).
    Unlike a Chapter 7 petition, which focuses on liquidating
the debtor’s assets to satisfy his creditors, Chapter 13 allows a
debtor to voluntarily propose a plan to reorganize his debts
for repayment out of his future income. RICHARD I. AARON,
BANKRUPTCY LAW FUNDAMENTALS 777 (2013 ed.) (“The central
thesis of Chapter 13 is that an individual debtor can dedicate
future income to pay accumulated debts.”); see also 8 COLLIER
ON BANKRUPTCY § 1300.02 (Richard Levin & Henry Sommer
eds., 16th ed. 2018). The focus on repayment is highlighted by
the requirement that the debtor begin making payments to
the trustee within 30 days after proposing a Chapter 13 plan,
even before the plan is confirmed. 11 U.S.C. § 1326(a)(1). The
basic premise is to facilitate the debtor’s ability to pay his
creditors, not to frustrate the creditors’ rights. In re Schaitz, 913
F.2d 452, 453–54 (7th Cir. 1990); cf. In re Rimgale, 669 F.2d 426,
Nos. 18-1866 & 18-1889                                       15

428 (7th Cir. 1982) (describing Congress’s idealized Chapter
13 case as one where “the debtor, given time and relief from
harassment, is able to pay all or most of his debts”).
    A bankruptcy court may dismiss a Chapter 13 petition for
cause if it finds the petition was filed in bad faith. 11 U.S.C.
§ 1307(c); In re Love, 957 F.2d 1350, 1354 (7th Cir. 1992);
8 COLLIER ON BANKRUPTCY § 1307.04[10]; see also 11 U.S.C.
§ 1325(a)(3) (requiring a plan to have been proposed in good
faith as a condition of confirmation). Given bankruptcy’s his-
torical roots as an equitable remedy, “the good faith standard
prevents debtors from manipulating the Code for wrongful
purposes.” In re Love, 957 F.2d at 1359. Whether a debtor filed
his petition in good faith is a factual finding to be reversed
only when the bankruptcy court’s determination, based on
the totality of the circumstances, is clearly erroneous. In re
Smith, 286 F.3d 461, 466 (7th Cir. 2002).
    Using a Chapter 13 petition to stave oﬀ an impending
home foreclosure sale is not necessarily improper. Although
Chapter 13 generally prohibits a plan from modifying mort-
gage lenders’ underlying rights, 11 U.S.C. § 1322(b)(2), it
expressly allows a debtor to cure defaults with respect to his
principal residence “until such residence is sold at a foreclo-
sure sale that is conducted in accordance with applicable non-
bankruptcy law.” 11 U.S.C. § 1322(c)(1); see also 8 COLLIER ON
BANKRUPTCY § 1322.06[1][a]; id. at § 1322.16. A debtor, thus,
may use a proper Chapter 13 petition to cure past defaults on
his mortgage through regular payments to the lender, pre-
venting the foreclosure sale. See Nobelman v. American Savings
Bank, 508 U.S. 324, 330 (1993).
   But this is not what Nora proposed for the Lisses. As the
bankruptcy court recognized, the object of Nora’s plan was
16                                      Nos. 18-1866 & 18-1889

not to pay the Lisses’ creditors in an orderly fashion but, in-
stead, to relitigate HSBC’s foreclosure judgment. Nora sug-
gested directing the Lisses’ mortgage payments to her trust
account (not to the Chapter 13 trustee) “during the pendency
[of an] adversary proceeding to be commenced, in part, for
the determination of the identity of the real party in interest
entitled to the payment or proceeds … .” Such an eﬀort to
relitigate a creditor’s rights—already established in state-
court proceedings—is an improper, bad faith use of a Chapter
13 petition. See In re Love, 957 F.2d at 1359 (“[F]iling a Chapter
13 petition in order to thwart the payment of an otherwise
nondischargeable income tax debt … was not one of the in-
tended purposes of the bankruptcy provisions. … [T]he bank-
ruptcy court’s finding of lack of good faith is not clearly erro-
neous.”).
   In the district court, Nora never presented any argument
about why the bankruptcy court’s good-faith determination
was clearly erroneous. Indeed, Nora never even filed a brief
on the merits of the appeal, despite the fact it was pending in
the district court for 16 months. Cf. Klein v. O’Brien, 884 F.3d
754, 757 (7th Cir. 2018) (“[A]n appellate brief that does not
even try to engage the reasons the appellant lost has no pro-
spect of success.”).
   Nora now resurrects the argument that HSBC’s note is a
forgery, so the appeal to the district court was not frivolous.
This only confirms the bankruptcy court’s conclusion that
Nora intended to use the proceedings to thwart HSBC, rather
than to cure the Lisses’ mortgage defaults or otherwise satisfy
HSBC’s claim. Many court decisions have previously in-
formed Nora that, under the Rooker-Feldman doctrine, federal
courts are bound by state-court resolutions of debtors’
Nos. 18-1866 & 18-1889                                        17

defenses to mortgage foreclosure. See, e.g., Nora v. Residential
Funding Co., 543 Fed. App’x 601, 602 (7th Cir. 2013) (“By alleg-
ing that the fraudulent assignment to Residential Funding al-
lowed it to succeed in foreclosing on her property in state
court, Nora is impermissibly asking a federal district court to
review and reject the state court’s judgment of foreclosure of
her property.”); Spencer v. Federal Home Loan Mortg. Corp., 246
F. Supp. 3d 1241, 1245 (W.D. Wis. 2017) (“As previously ex-
plained to [Nora], the Rooker-Feldman doctrine deprives fed-
eral courts of jurisdiction to review a state court decision.”);
Spencer v. PNC Bank, No. 14-cv-422-wmc, 2015 WL 1520912, at
*4 (W.D. Wis. Apr. 2, 2015) (noting Nora could challenge the
validity of endorsements and notes in state court but that
“those arguments do not undermine [the creditor’s] standing
in the bankruptcy proceeding”); Schmid v. Bank of America, 498
B.R. 221, 224–25 (W.D. Wis. 2013) (“The Rooker-Feldman
doctrine applies to plaintiﬀ’s fraud claim because plaintiﬀ’s
alleged injury is the state court foreclosure judgment that de-
fendant Bank of America is now asserting … Many other
courts have concluded that the Rooker-Feldman doctrine bars a
litigant from challenging a foreclosure judgment in a subse-
quent case.”).
    Throughout the federal proceedings, Nora has repeatedly
attacked HSBC’s “standing” to oppose Steven Lisse’s Chapter
13 plan on the theory that HSBC’s note is a forgery. She simi-
larly contends the district court lacked jurisdiction to sanction
her due to this alleged Article III defect. Nora is wrong on
both counts. The Wisconsin foreclosure judgment established
HSBC as the Lisses’ judgment creditor. It is the foreclosure
judgment, not the note, that gives HSBC standing at this point
to object to Steven Lisse’s Chapter 13 plan. 11 U.S.C. § 1324(a)
(providing that any “party in interest may object to
18                                      Nos. 18-1866 & 18-1889

confirmation of the plan”); cf. 11 U.S.C. § 1109 (defining a
“creditor” to be a “party in interest” for purposes of Chapter
11); In re Rimgale, 669 F.3d at 428 (explaining that Congress
adopted § 1324 to allow “for creditors to be heard” while giv-
ing the bankruptcy judge sole authority to confirm or reject a
plan). This makes the authenticity of HSBC’s note irrelevant
to the analysis in federal court. Even if the note is a forgery,
until the Lisses obtain a vacatur of the foreclosure judgment,
HSBC’s standing as a judgment creditor is unassailable.
    Nora manages to flag one potentially legitimate basis to
challenge the bankruptcy court’s decision: that the court de-
cided sua sponte to not only deny confirmation but to dismiss
the petition without leave to amend the plan. Compare In re
Terry, 630 F.2d 634, 636 n.5 (8th Cir. 1980) (“As we read § 1307,
a court cannot order dismissal or conversion on its own mo-
tion.”), with In re Hammers, 988 F.2d 32, 34–35 (5th Cir. 1993)
(holding sua sponte dismissal appropriate under 11 U.S.C.
§ 105(a)); see also 8 COLLIER ON BANKRUPTCY § 1307.04 (sug-
gesting § 105(a) “presumably would give the court the power
to dismiss a case sua sponte”). Yet Nora never briefed that ar-
gument for the district court. See CNH Indus. Am. LLC v. Jones
Lang LaSalle Am., Inc., 882 F.3d 692, 705 (7th Cir. 2018) (noting
arguments not raised below are forfeited). And she fails to ad-
equately do so here, simply quoting a transcript without cit-
ing any relevant legal authorities on the topic. See M.G.
Skinner & Assocs. Ins. Agency v. Norman-Spencer Agency, 845
F.3d 313, 321 (7th Cir. 2017) (“Perfunctory and undeveloped
arguments are waived, as are arguments unsupported by le-
gal authority.”). The inclusion of one plausible argument—
amidst a plethora of frivolous arguments—will not insulate
an appellant from sanctions. Hill, 814 F.2d at 1200 (holding
sanctions may be imposed where most of the appellant’s
Nos. 18-1866 & 18-1889                                                 19

arguments are frivolous, even if not all of them can be classi-
fied that way).
    Nora’s attempt to relitigate HSBC’s foreclosure judgment
in bankruptcy court was frivolous. Nora’s repeated fraud ac-
cusations do not change the calculus. Mains v. CitiBank, 852
F.3d 669, 676 (7th Cir. 2017) (holding Rooker-Feldman prohibits
federal courts from reviewing whether a lender procured a
state-court foreclosure judgment through fraud). If Nora be-
lieved she possessed new evidence of fraud, Wisconsin’s state
courts were the appropriate venue to raise such arguments.
WIS. STAT. § 806.07(1)(c) (authorizing motions to reopen judg-
ments due to the “[f]raud, misrepresentation, or other mis-
conduct of an adverse party”); see also Taylor v. Federal Nat’l
Mortg. Ass’n, 374 F.3d 529, 535 (7th Cir. 2004) (aﬃrming dis-
trict court’s decision to remand a fraud-on-the-court claim to
state court on Rooker-Feldman grounds). Aside from delay,
there was no reason for Nora to file a federal bankruptcy case
rather than seek relief in state court. See Mains, 852 F.3d at 676
(“The state’s courts are quite capable of protecting their own
integrity.”). Federal courts do not exist to provide disap-
pointed state-court losers a second bite at the apple.13




    13 At oral argument, Nora’s counsel contended Judge Conley misun-
derstood Chapter 13 bankruptcy law, citing his passing reference to Ste-
ven Lisse’s bankruptcy petition as an “appeal” of the Wisconsin foreclo-
sure judgment. But, read in context, Judge Conley’s statement was noting
that Nora’s arguments were only appropriate in a state-court appeal (such
that Nora was, as a practical matter, attempting to bring an improper “ap-
peal” in federal court). Judge Conley’s thorough and careful opinions in
this case dispel any concerns of the type Nora’s counsel postulates.
20                                     Nos. 18-1866 & 18-1889

       2. Nora’s litigation tactics warranted sanctions under 28
          U.S.C. § 1927.
    Courts may also impose sanctions against a lawyer who
“multiplies the proceedings in any case unreasonably and
vexatiously.” 28 U.S.C. § 1927. A lawyer’s subjective bad faith
is a suﬃcient, but not necessary, condition for § 1927 sanc-
tions; objective bad faith is enough. Hunt v. Moore Bros., Inc.,
861 F.3d 655, 659 (7th Cir. 2017). Attorneys demonstrate objec-
tive bad faith when they pursue “a path that a reasonably
careful attorney would have known, after appropriate in-
quiry, to be unsound.” Bell, 908 F.3d at 1082 (quoting Boyer v.
BSNF Ry. Co., 824 F.3d 694, 708 (7th Cir. 2016)). Because trial
judges are best positioned to detect bad faith litigation con-
duct, they possess broad discretion in exercising the § 1927
power. Id.
    Nora’s stall tactics are blatant when one looks back at how
this litigation unfolded. Although Nora denies intentionally
delaying proceedings, the record before us belies her position.
Nora herself openly acknowledged the purpose of Steven
Lisse’s bankruptcy petition was to extend the deadline to pe-
tition the Wisconsin Supreme Court. And, as Nora now boasts
in her brief, her strategy worked:
       The March 22, 2018 Order [by the district court]
       concludes that attorneys’ fees should be
       awarded based on “dilatory conduct” whereby
       the Lisses have maintained possession of their
       home for six (6) years. Actually, the Lisses have
       remained in possession of their home for over
       eight (8) years since the fraudulent foreclosure
       began and they are still in possession of their
       home, contrary to Judge Peterson’s conclusion
Nos. 18-1866 & 18-1889                                        21

       that the foreclosure of the Lisses’ home is “inev-
       itable.”
Appellant’s Response to Motion for Sanctions at 16–17,
ECF No. 24.
     Using the automatic stay in 11 U.S.C. § 362(a) as a litiga-
tion ploy to drag out foreclosure proceedings in another juris-
diction constitutes objective bad faith. See Hilgeford v. The
Peoples Bank, 776 F.2d 176, 179 (7th Cir. 1985) (“Our review of
the briefs and record persuades us that this is vexatious
litigation. … We can think of no other reason for this [mort-
gagor’s] appeal other than delay, harassment, or sheer obsti-
nancy.”).
    The conclusion of intentional delay is supported, not only
by the obvious motive, but also by the lack of any substantive
merit to the Chapter 13 proceedings. As discussed above, the
plan Nora filed on behalf of Steven Lisse (and then again for
Sondra Lisse) improperly attempted to use an adversarial
proceeding to relitigate the merits of a foreclosure judgment
HSBC had already obtained in Wisconsin state court (with
HSBC receiving no payments in the interim). Any reasonably
careful attorney—let alone an attorney with Nora’s familiarity
with bankruptcy court—would have known that this type of
conduct would not be tolerated. Bell, 908 F.3d at 1082; cf. Carr
v. Tillery, 591 F.3d 909, 920 (7th Cir. 2010) (“Although the suit
is not frivolous, or at least not utterly so, it is so lacking in
merit … that its pursuit by the plaintiﬀ indicates a motive to
harass.”).
    Nora then compounded the delays caused by these merit-
less bankruptcy petitions by filing numerous, last-minute mo-
tions for lengthy stays or deadline extensions. For example, in
22                                      Nos. 18-1866 & 18-1889

Steven Lisse’s appeal in the district court, Nora filed three mo-
tions to stay the proceedings. This strategy produced a
16-month delay before the district court refused any further
extensions, at which point Nora moved to voluntarily dismiss
the appeal without filing an opening brief. Such litigation be-
havior—even if one assumes pure motives—constitutes objec-
tive bad faith warranting sanctions under § 1927. The district
court did not abuse its discretion.
       B. Nora’s Suspension from Law Practice
    In addition to awarding HSBC damages and costs against
both Nora and Steven Lisse as a monetary sanction, two dis-
trict court orders imposed professional discipline on Nora.
First, on March 20, 2018, the district court fined Nora $2,500
and suspended her right to practice in the Western District for
six months, although it stayed the penalties until Nora com-
mitted another violation.
    Ten days later, however, the Wisconsin Supreme Court
suspended Nora’s law license for one year. In re Disciplinary
Proceedings against Nora, 909 N.W.2d at 167–68. As a result, on
April 13, 2018, the district court issued another order sus-
pending Nora’s right to practice based on W.D. Wis. LR
83.5(E). That local rule automatically imposes reciprocal dis-
cipline when another jurisdiction does so, although it permits
the attorney to apply “for modification or vacation of the [dis-
trict court’s] discipline.”
    Although Nora appeals the district court’s April 13, 2018
disciplinary order separately from its March 22, 2018 order
awarding HSBC its damages and costs under FED. R. BANKR.
P. 8020 and 28 U.S.C. § 1927, she does not develop an inde-
pendent argument for reversing it. To be clear, Nora is
Nos. 18-1866 & 18-1889                                                     23

currently prohibited from practice in the Western District as
reciprocal discipline based on her disbarment by the Wiscon-
sin Supreme Court, not due to her conduct in this litigation.14
Nora does not provide a reason to reverse that discipline.
    District courts are permitted to rely on state-court discipli-
nary proceedings to suspend attorneys practicing before
them. Selling v. Radford, 243 U.S. 46, 51 (1917). And this case
shows why a local rule making reciprocal discipline auto-
matic (while also providing a process for attorneys to chal-
lenge that federal discipline) makes sense. Such rules align the
procedure with the relevant legal presumptions. Separate fed-
eral hearings are not required. In re Palmisano, 70 F.3d 483, 486
(7th Cir. 1995). Federal courts give “great weight” to state-
court disciplinary findings. In re Jafree, 759 F.2d 604, 608 (7th
Cir. 1985). The attorney bears the burden to identify either a
due process violation, insuﬃcient fact findings, or “some
other grave reason” why the state-court’s ruling is not entitled
to the federal court’s respect. Selling 243 U.S. at 51. Placing the
onus on the attorney to raise such issues in a motion to modify
or vacate discipline minimizes the amount of resources di-
verted to (essentially) collateral attacks on state-court pro-
ceedings. See In re Wick, 628 F.3d 379, 381 (7th Cir. 2010).15


    14 The district court’s April 13, 2018 order, however, does state that its

March 20, 2018 disciplinary order (holding sanctions for Nora’s conduct
in this litigation in abeyance until further misconduct) will remain in effect
should Nora be reinstated.
    15 This court’s rules take a similar procedural approach. 7TH CIR. R.
46(d). Based on the suspension of Nora’s Wisconsin law license in 2018,
this court ordered Nora removed from its roll of attorneys after she failed
to demonstrate why this court should not do so. Order, In re Nora, No.
D-18-07 (7th Cir. May 23, 2018).
24                                      Nos. 18-1866 & 18-1889

    Even setting aside the discipline imposed by the Wiscon-
sin Supreme Court, Nora’s litigation activity in federal court
warrants a suspension itself. Federal courts’ inherent author-
ity to disbar or suspend lawyers for misconduct is longstand-
ing and well established. In re Snyder, 472 U.S. 634, 643 (1985);
see also Ex parte Burr, 9 Wheat. 529, 531 (1824) (Marshall, J.)
(holding the power to suspend attorneys is “incidental to all
Courts, and is necessary for the preservation of decorum, and
for the respectability of the profession”).
    Again, Nora used tag-team Chapter 13 bankruptcy filings
by a husband and wife—each lacking a good faith basis—to
postpone the orderly resolution of state-court proceedings.
Nora’s behavior in this litigation unfortunately is not an aber-
ration for her. See, e.g., PNC Bank v. Spencer, 763 F.3d 650,
654-55 (7th Cir. 2014) (“In sum, this appeal is frivolous, and
we are troubled by Nora’s conduct in this litigation. … [W]e
suspect that the removal was part of a strategy designed to
gum up the progress of the case.”); Spencer v. Federal Home
Loan Mortg. Corp., No. 15-cv-332-wmc, 2015 WL 4509159, at *1
(W.D. Wis. July 24, 2015) (stating that Nora’s appeals ap-
peared “motivated by the goal to further delay a warranted
state court foreclosure.”). Courts have sanctioned Nora for
this conduct before, but apparently she has not received the
message that it will not be tolerated.
    Not only are Nora’s litigation tactics inappropriate, her
treatment of opposing counsel and judicial oﬃcers is censura-
ble. In the district court, Nora accused HSBC’s counsel (by
name) of committing “uncontroverted fraud on the Court,” as
well as multiple federal crimes, by presenting HSBC’s claim.
She repeats similar attacks in these appeals. See, e.g., Appel-
lants Br. at 47. This behavior is, again, not new for Nora. PNC
Nos. 18-1866 & 18-1889                                      25

Bank, 763 F.3d at 655 (“Nora has accused the state court judge
and court reporter of fraudulently manipulating transcripts,
the district court judge of pursuing ‘a campaign of libel
against her,’ and opposing counsel of engaging in ‘actionable
civil fraud and racketeering that may constitute state and fed-
eral criminal misconduct.’”); Nora v. Furay, No. 14-cv-527-jdp,
2014 WL 4209608, at *2 (W.D. Wis. Aug. 25, 2014) (“Nora con-
tends that Judge Furay ‘acted in reckless haste to place false
findings on the public record in order to support the falsely
made allegations against her former client … to make false
findings of fact concerning matters which had never been ad-
judicated, and to damage Nora’s character and reputation.’”);
In re Rinaldi, No. 11-35689-svk, 2017 WL 104749, at *1 (E.D.
Wis. Jan. 10, 2017) (“The conversion of the case to Chapter 13
clearly changed the context of HSBCʹs entitlement to relief
from stay, but Attorney Nora ignored the conversion and ac-
cused HSBCʹs attorneys of fraud on the Court.”).
    Flippant, unfounded accusations of misconduct and fraud
by opposing counsel and court oﬃcials demean the profes-
sion and impair the orderly operation of the judicial system.
In re Palmisano, 70 F.3d at 487. They also violate the ethical
standards for lawyers practicing in this circuit. See 7TH CIR.
STANDARDS FOR PROF. CONDUCT, Lawyer’s Duties to Other
Counsel at ¶4 (“We will not, absent good cause, attribute bad
motives or improper conduct to other counsel or bring the
profession into disrepute by unfounded accusations of impro-
priety.”). Such behavior warrants punishment.
    Following Nora’s repeated abuse of the judicial process
through frivolous filings and dilatory tactics, her unprofes-
sional conduct toward opposing counsel, and the suspension
of her Wisconsin law license, “the district court certainly was
26                                      Nos. 18-1866 & 18-1889

entitled to say, ‘enough is enough.’” Salmeron v. Enter.
Recovery Sys., Inc., 579 F.3d 787, 798 (7th Cir. 2009). We find no
fault with the district court’s order suspending Nora from
practice in the Western District of Wisconsin.
       C. Further Appellate Sanctions
    We must also resolve HSBC’s appellate motion for addi-
tional sanctions. This court may “award just damages and sin-
gle or double costs to the appellee” when it deems an appeal
frivolous. FED. R. APP. P. 38. Such sanctions are discretionary
and appropriate where an appellant simply repeats previ-
ously rejected, frivolous arguments or pursues an appeal to
harass their adversary. Arnold v. Villarreal, 853 F.3d 384, 389
(7th Cir. 2017).
     Nora’s arguments almost entirely regurgitate points she
pressed before the bankruptcy court, which the district court
concluded were frivolous. As we have explained to Nora pre-
viously, “Sanctions are warranted under Rule 38 when a
litigant or attorney presents appellate arguments with no rea-
sonable expectation of success for the purposes of delay, har-
assment, or sheer obstinacy.” In re Nora, 778 F.3d at 665. That
aptly describes Nora’s present appeals.
    Not only were Nora’s arguments on the merits frivolous,
she also engaged in meritless and dilatory motion practice be-
fore this court. She moved to stay these appeals pending our
ruling on a frivolous motion to strike that she filed. When we
denied that motion, Nora immediately filed an equally frivo-
lous motion to reconsider. Similarly, Nora submitted four
separate “Requests for Judicial Notice,” needlessly clogging
this court’s motion docket. She continued to lodge these re-
quests, even after this court issued an opinion detailing why
Nos. 18-1866 & 18-1889                                         27

they were unnecessary and improper. In re Appeals of Nora, 905
F.3d at 497 (7th Cir. 2018).
    We find Nora’s appeals to have been frivolous and grant
HSBC’s motion for attorneys’ fees and costs. HSBC requested
$2,150.00 for attorneys’ fees and $446.00 for costs in its motion.
Although such figures appear reasonable, HSBC has not sub-
mitted an aﬃdavit or other evidentiary record to support
them. See Arnold, 853 F.3d at 389 (directing moving party to
“submit an aﬃdavit and supporting papers specifying the
damages” incurred); Flip Side Prod., Inc. v. Jam Prod., Ltd., 843
F.2d 1024, 1037 (7th Cir. 1988) (requiring party seeking sanc-
tions to submit a “verified, itemized statement” of its dam-
ages and costs). So, we direct HSBC to provide an accounting
of their costs and attorneys’ fees within 15 days.
   For numerous reasons, including her failure to present “a
separately filed motion” in compliance with FED. R. APP. P. 38,
we deny Nora’s request for attorneys’ fees.
   Finally, we must revisit our previous sanctions against
Nora. Due to “frivolous and needlessly antagonistic filings”
by Nora in an appeal back in 2015, we fined her $2,500 but
suspended the sanction “until the time, if ever, that Nora sub-
mits further inappropriate filings.” In re Nora, 778 F.3d at 667.
Given Nora’s frivolous filings in these appeals, we lift the sus-
pension of our previous monetary sanction.
                        III. Conclusion
    Lawyers must represent their clients’ interests responsi-
bly, not only zealously. Kapco Mfg. Co. v. C&O Enter., Inc., 886
F.2d 1485, 1497 (7th Cir. 1989). Part of being a responsible
counselor to one’s client is recognizing when the legal battle
is lost and advising the client how to best handle that
28                                     Nos. 18-1866 & 18-1889

outcome. Frivolous legal arguments, intentionally dilatory
tactics, and unprofessional antagonism toward opposing
counsel benefits no one and improperly burdens federal
courts. Nora’s conduct has crossed the boundaries of accepta-
ble conduct for attorneys in this circuit.
     For these reasons, we order as follows:
    1) On appeal number 18-1866, the district court’s March
22, 2018 order holding Steven Lisse and Wendy Alison Nora
jointly and severally liable for $1,837.50 is AFFIRMED;
    2) On appeal number 18-1889, the district court’s March
20, 2018 and April 13, 2018 orders suspending Wendy Alison
Nora’s ability to practice in the Bankruptcy and District
Courts for the Western District of Wisconsin (and staying an
additional $2,500 fine) are AFFIRMED;
   3) HSBC’s motion for damages and costs under FED. R.
APP. P. 38 is GRANTED, and HSBC is directed to provide an
accounting of its costs and attorneys’ fees incurred in these
appeals within 15 days;
   4) Nora’s “Request for Appellant’s Attorneys Fees and
Costs of Defending against the Motion for Sanctions” is
DENIED; and
   5) We lift the suspension of the monetary sanction im-
posed in appeal number 13-2676 and order Nora to tender a
check payable to the clerk of this court for $2,500 within 60
days of the date of this opinion.
   The district court’s decisions are AFFIRMED          WITH
SANCTIONS.